Order entered October 12, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00572-CR

                                  LARRY BUDOW, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 9
                                    Dallas County, Texas
                            Trial Court Cause No. MA-1645409

                                            ORDER
          By order dated September 14, 2016, the Court ordered court reporter Sandra L. Morelan

to file, on or before September 28, 2016, a supplemental reporter’s record containing copies of

the 911 calls admitted into evidence as State’s Exhibits 3, 8, and 9. To date, Ms. Morelan has

not done so nor has she communicated with the Court about the exhibits.

          We ORDER court reporter Sandra L. Morelan to file a supplemental reporter’s record

containing copies of the 911 calls admitted into evidence as State’s Exhibits 3, 8, and 9 within

TEN DAYS of the date of this order. If Ms. Morelan fails to file the supplemental record by that

date, the Court will utilize its available remedies, which may include ordering that Sandra L.

Morelan not sit as a court reporter until she files the supplemental reporter’s record in this

appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Peggy Hoffman,

Presiding Judge, County Criminal Court No. 9; Sandra L. Morelan, court reporter; and to counsel

for all parties.

                                                   /s/    LANA MYERS
                                                          JUSTICE